Exhibit 10.1

August 3, 2012

Sam Trujillo

 

  Re: Letter Agreement and Release of Claims

Dear Mr. Trujillo:

This Letter Agreement and Release of Claims (“Agreement”) summarizes the
understanding and agreement we have reached concerning your separation and
transition from your employment at Conceptus, Inc. (“the Company”).
Specifically, we have agreed as follows:

1. Departure from the Company. Your employment with the Company terminated as of
July, 2, 2012 (“The Separation Date”). You agree you have received your final
paycheck, reflecting all earned wages, including accrued but unpaid PTO, less
customary employee withholdings.

2. Separation Payment. Assuming you sign and do not revoke this Agreement, which
includes a full release of claims, and assuming you otherwise comply with the
terms of this Agreement, the Company agrees to provide you with a check in the
gross amount of $10,416, representing 2 weeks of your base pay, less customary
employee withholdings. Absent revocation, such amount will be paid on the
fifteenth business day after this Agreement is signed.

3. Company Benefits. Assuming you sign and do not revoke this Agreement, which
includes a full release of claims, and assuming you otherwise comply with the
terms of this Agreement, the Company agrees to reimburse your current medical,
dental and vision COBRA coverage through January 2013. Beginning February 1,
2013, you may continue receiving such benefits pursuant to the terms of COBRA,
should you so elect, but at your own expense. The Company agrees to reimburse up
to $5,000 in total for the costs you incur in transporting your personal goods
and flying your family (via non first class air passage) back to New Jersey.

4. Stock. Details on amounts of vested shares and shares exercisable underlying
your equity awards as of the Separation Date are set forth on the Personnel
Option Status chart attached hereto as Exhibit 1. All stock grants and stock
purchases through the Company ESPP can be accessed through your online eTrade
account. Your unvested stock options, restricted stock units, and stock
appreciation rights terminated on July 2, 2012.

 

1



--------------------------------------------------------------------------------

5. Unemployment Benefits. The Company will not take any steps to contest any
claim for unemployment insurance benefits should you elect to pursue such
benefits.

6. Return of Company Property and payment of American Express balance. You agree
that on or before the date you sign this Agreement, you will return to the
Company all Company documents (and all copies thereof) which you used or had
access to during your employment with the Company, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, and computer-recorded information. In
addition, this confirms that on or before the date you sign this Agreement, you
will return to the Company all other tangible property or equipment, including
such things as company car, cell phone, gas card, credit cards, entry cards,
identification badges, laptop computer, iPad and any other items that are the
property of the Company. You further acknowledge that, in light of the
termination, your American Express card has been canceled, and you are
responsible for the balance due on the account of approximately $550. You
acknowledge that the balance must be paid in full prior to the receipt of the
separation payment set forth in paragraph two.

7. Continuing Obligations Regarding Company Proprietary Information. You
understand and agree that despite your departure from the Company effective on
the Separation Date, certain obligations set forth in the Conceptus Proprietary
Information and Inventions Agreement that you signed on December 21, 2010 are
continuing and survive the termination of your employment with the Company. (A
copy is attached hereto as Exhibit 2.) Included among such obligations is your
agreement to protect and preserve, and not use or disclose to any third parties,
trade secrets or other sensitive, proprietary information of the Company. You
understand and agree that you are additionally obligated under the Conceptus
Proprietary Information and Inventions Agreement to refrain from encouraging or
soliciting any employee or consultant of the Company to leave the Company for
any reason. You understand that this non-solicitation provision remains in
effect during your employment and for one year following your employment.

8. No Legal Actions. You agree that you have not filed, nor will you file in the
future, any claim, charge or lawsuit against any of the Releasees, as defined in
paragraph 9 below, relating to your employment with the Company, the termination
thereof, or any other matter or event occurring up to the date of this
Agreement.

9. Release of Claims. In exchange for the special accommodations and
considerations set forth in this Release -- in particular, the severance payment
and benefits continuation described in paragraphs 2 and 3 above, to which you
would not otherwise be entitled -- you agree, on behalf of your spouse, heirs
and assigns, to release the Company, and all of the Company’s current and former
officers, directors, shareholders, employees, investors, affiliates, agents,
attorneys and representatives (“Releasees”), from any and all claims, demands,
actions or liabilities, including claims for wrongful termination, breach of
contract, violation of state and/or federal discrimination statutes, including
the Age Discrimination in Employment Act, the Americans With Disabilities Act,
the Workers’ Adjustment and Retraining Notification Act, Title VII of the Civil
Rights Act of 1964, as amended, the Older Workers’ Benefit Protection Act, the
Family Medical Leave Act, as well as any analogous or similar state statutes,
and any other claims whatsoever based on contract, implied contract, tort, or
under any other federal, state or local statute, regulation or ordinance, which
might exist with respect to your employment with the Company, the termination
thereof, or any other matter or event occurring up to the date of this Release.
This release extends to any and all claims for alleged unpaid wages, benefits,
salary, vacation pay, sick pay, paid time-off, bonuses, commissions or
compensation of any kind. This release also extends to any and all claims for
attorneys’ fees, interest, costs, and/or penalties of any kind. What this means
is that you agree and acknowledge that you have not filed a claim, action or
lawsuit against any of the Releasees, nor will you file a claim, action or
lawsuit against any of the Releasees at any time in the future, which relates in
any way to your employment with the Company, the termination thereof, or any
other matter or event occurring up to the date of this Release; provided,
however, that this release does not extend to (a) claims which cannot be waived
or released as a matter of law, (b) claims for indemnification you may have
pursuant to statute; or (c) any claims for coverage pursuant to any insurance
policy maintained by the Company.

 

2



--------------------------------------------------------------------------------

10. Waiver of Section 1542. You further understand that as part of the
consideration for the release described in this Agreement, you waive the
provisions of Section 1542 of the California Civil Code, or any analogous
statute from another state. Section 1542 reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

It is understood that all rights and benefits afforded by Section 1542 are
specifically waived.

11. Confidentiality. Subject to any disclosure requirements under federal law,
the provisions of this Agreement will be held in strictest confidence by you and
the Company and will not be publicized or disclosed in any manner whatsoever;
provided, however, that: (a) you may disclose this Agreement to your immediate
family; (b) the parties may disclose this Agreement in confidence to their
respective attorneys, accountants, auditors, tax preparers, and financial
advisors; (c) the Company may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. In particular,
and without limitation, you agree not to disclose the terms of this Agreement to
any current or former Company employee.

12. Non-disparagement. You agree that you will refrain from making any
derogatory, disparaging and/or detrimental statements, either orally or in
writing, to any other person or third party about the Company or any of the
Releasees, including statements about the Company’s products, business, services
or current or former directors, officers or employees. The Company will direct
its officers and directors to refrain from making any derogatory or disparaging
statements, either orally or in writing, to any other person or third party
about you.

13. Employment References. In the event the Company receives reference inquiries
from prospective employers, the Company agrees to follow its customary procedure
by confirming only dates of employment and last position held.

14. Cooperation on Personnel matters. You understand that            has
complained that you mischaracterized the circumstances             of departure
from the Company. In connection with the Company’s good faith attempts to
respond to this complaint, you agree to sign and return a statement under
penalty of perjury to the effect that you did not terminate            from the
Company. You further agree to cooperate in providing truthful information
relevant to this complaint.

 

3



--------------------------------------------------------------------------------

15. Miscellaneous.

a. Entire Agreement. This Agreement, including Exhibits 1 and 2, which are
hereby incorporated by reference herein, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to the subject matter described herein. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. Any changes or modifications must be made in
writing and signed by both you and an authorized representative of the Company.

b. Binding Effect. This Agreement shall be binding upon you, your spouse, heirs,
administrators, successors and assigns, and shall inure to the benefit of the
Company, and its successors and assigns.

c. No Admission Of Liability. The Company enters into this Agreement for the
sole purpose of avoiding any potential disputes or misunderstandings. This
Agreement shall in no way be construed as an admission by the Company, or any of
the Releasees, of any wrongful conduct, or that you have any rights against the
Company or the Releasees.

d. Construction And Invalidity. In the event that any provision of this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, the affected provision shall be stricken from the
Agreement, and the remaining terms of the Agreement and its enforceability shall
remain unaffected.

e. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California.

f. Release Voluntary. You acknowledge that you understand the words, terms and
effects of this Agreement and that you have entered into this Agreement
voluntarily.

16. Rescission And Revocation. You understand that you have been advised to
review this Agreement with an attorney of your choosing, and that you have a
period of twenty-one (21) days within which to consider this Agreement before
signing it (although you are not required to wait the full twenty-one (21) days
before signing). In addition, you understand that you have the right to revoke
this Agreement within seven (7) days of its execution, and that this Agreement
is not effective or enforceable until that revocation period has expired. You
understand that if you elect to rescind this Agreement, you must send written
notification to me at Conceptus, Inc., 331 E. Evelyn Avenue, Mountain View,
California 94041.

17. This offer will expire if not executed within the 21-day period referenced
above in paragraph 16.

Sam, if this Agreement is acceptable to you, please sign below and return the
original to me.

We wish you good luck in your future endeavors.

 

Sincerely,

/s/ Lori Ciano            

Lori Ciano


Executive Vice President, Human Resources

Conceptus Inc.

Exhibit 1 — Personnel Option Status Chart

Exhibit 2 — Conceptus Proprietary Information and Inventions Agreement

I AGREE TO THE TERMS SET FORTH ABOVE:

 

/s/ Sam Trujillo

    Date: August 9, 2012 Name    

 

4